Citation Nr: 0100839	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
intervertebral disc at L-4 with degenerative disc disease, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to March 
1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to the veteran's claims of 
entitlement to increased and total disability evaluations.


REMAND

Review of the record reveals that service connection and a 10 
percent disability rating were established for chronic low 
back disorder in an August 1964 rating decision.  In 1965, 
the veteran obtained civil service employment as an aircraft 
mechanic at a federal facility.  An increased rating to 20 
percent was granted in a May 1970 rating decision.  In 
November 1972, the RO granted an increased rating to 40 
percent under Diagnostic Code 5293.  The veteran thereafter 
underwent vocational rehabilitation training under Chapter 
31.  Notwithstanding, he applied for and was subsequently 
granted disability retirement by the United States Civil 
Service Commission.

With respect to evaluating musculoskeletal disabilities, the 
Board observes that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2000) must be considered.  The 
ratings must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Because the veteran is presently 
receiving the maximum schedular rating for lumbosacral strain 
(Diagnostic Code 5295) and limitation of motion of the lumbar 
spine (Diagnostic Code 5292), functional loss due to pain is 
not for consideration in conjunction with these evaluations.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

However, it is noted that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 
9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.  Indeed, VA's Office of General Counsel has 
held that when a veteran has received less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97).

Although the veteran described chronic low back pain of about 
an eight, on a scale of 0 to 10 with 10 being the worse pain 
ever, and complained of associated weakness, stiffness and 
easy fatigability, as well as daily flare-ups lasting for 
about one-hours in the evenings, on VA examination in May 
1999, the examination report did not include sufficient 
objective findings as to the effect of pain upon function.  
The claims folder was not available to the examiner at the 
time of the examination.  As to this, the CAVC has stated 
that the Board may only consider independent medical evidence 
to support its findings.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Additionally, VA has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disability has upon his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  In this case, the record is devoid of 
any recent opinion as to the degree of industrial impairment 
caused by the veteran's service-connected low back disorder.

Thus, it would be helpful if the RO would obtain an opinion 
from a VA orthopedic specialist as to the nature and severity 
of the veteran's service-connected low back disorder.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected low back disorder, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must also schedule the veteran 
for VA orthopedic examination in order to 
assess the nature and extent of his 
service-connected chronic low back 
disorder.  The claims folder, including a 
copy of this remand decision, should also 
be made available for review by this 
examiner in conjunction with the 
examination.  X-rays, laboratory tests, 
and/or other diagnostic studies should be 
performed as deemed appropriate.  The 
examiner must provide a thorough 
description of the veteran's service-
connected chronic low back disorder and 
render objective clinical findings 
concerning the severity of the 
disability, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
examiner should render an opinion 
concerning the effect of the veteran's 
service-connected low back disorder on 
his ordinary activity and his ability to 
procure and maintain employment.  The 
examination report should also reconcile 
the veteran's complaints of low back pain 
with the objective findings on 
examination.  

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then re-adjudicate the 
veteran's increased and total rating 
claims.  If any of the benefits sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of one or more of his claims.  38 C.F.R. § 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



